Title: To Benjamin Franklin from the Comtesse d’Houdetot, [1 April 1781]
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


a Sanois Dimanche au Soir [April 1, 1781]
Madame la Comtesse D’houdetot Et toutte Sa Societé Sont tres affligées de ne pas Voir Demain Monsieur franklin. Madame D’houdetot Espere qu’il Voudra Bien L’En dedomager un autre jour Et ne point oublier qu’il Est attendû a Sanois pour une petite Ceremonie a Laquelle Madame La Comtesse Est fort attachée Et que L’arbre qui Doit Estre placé dans son Jardin ne prospererait pas s’il n’etait planté De Sa Main. Elle Le prie Donc De Vouloir Bien Luy Donner un jour Depuis Dimanche huit Jusqu’a Jeudy Douze Et s’il n’etait pas libre de Venir un de Ces jours La il voudra Bien En Choisir un autre pouvû qu’il ne passe pas le Douze jour auquel on Retourne Le Matin a La Ville. Madame D’houdetot Envoyera Scavoir Son jour apres demain au Matin. Elle offre Mille Et Mille Tendres Complimens a Monsieur franklin.
 
Notation: Me. la Comtesse de Houdetot
